Case 1:20-cv-00553-JFR Document 12-3 Filed 07/10/20 Page 1 of 5
Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 1 of 5

D TION ‘oO T FENN

1, Forrest Fenn, hereby declare as follows:

1. 1am the named Defendant in Case No. 3:20-cv-08123 currently pending
before the United States District Court for the District of Arizona (the "Lawsuit"). I am an
artist, former gallery owner, collector, author, and a retired pilot in the United States Air
Force, where I obtained the rank of Major and was awarded the Silver Star, the Bronze
Star, three Distinguished Flying Crosses, fourteen Air Metals, and a Purple Heart during
my service in the Vietnam War. This Decleration is based upon my personal knowledge,
and ] am a competent witness to the facts stated herein.

2. I am a resident of Santa Fe, New Mexico, where I have continuously lived
with my wife of 66 years, Peggy, since 1972.

3. While serving in the military, I was stationed at Luke Air Force Base, west
of Phoenix for approximately four years, I believe between 1959 and 1964. Other than this
time period, I have never resided in the State of Arizona.

4.  L have never maintained an office or other place of business in Arizona,
maintained any bank accounts, post office boxes, or telephone listings in Arizona (except
perhaps during my time at Luke Air Force Base), owned any property or paid any taxes in
Arizona, or otherwise had any substantial, continuous or systematic business contacts with

that State.

oNh bi
aE >

 

 
Case 1:20-cv-00553-JFR Document 12-3 Filed 07/10/20 Page 2 of 5
Case 3:20-cy-08123-JJT Document 15-1 Filed 06/25/20 Page 2 of5

3: In 1998, I was diagnosed with cancer and was told that I had a 20% chance
of survival. That diagnosis inspired me to hide a treasure chest (the “Chest") in an outdoor
location in the Western United States with the purpose of creating a public search for it.

6.  In2010, after recovering from my illness, I self-published (through my New
Mexico limited liability company, One Horse Land & Cattle Ltd. Co.) a collection of short
stories from my life entitled The Thrill of the Chase: A Memoir (the "Memoir"). The
Memoir describes the treasure chest that I personally hid “in the mountains somewhere
north of Santa Fe," and provided hints to the Chest's precise location, including a poem that
contains nine clues leading potential searchers to the Chest. I did not move the Chest from
its original hiding place, nor did | ever direct anyone else to do so. None of the drawings
or illustrations in the Memoir were made by any artists located in Arizona when the
Memoir was written and initially published.

7. I have never earned any money from the writing, publication, or sale of the
Memoir. After | had the Memoir produced at my own expense in 2010, | gifted a few
copies to friends and gave the remaining copies to Dorothy Massey, owner of the Collected
Works Bookstore and Coffeehouse in Santa Fe (collectively, "Collected Works") to do
with as she saw fit. I also granted Collected Works permission to re-print, sell, and
distribute the Memoir for its sole benefit.

8. Collected Works voluntarily committed to donate 10% of the gross revenue
received by Collected Works from the sale of the Memoir to assist individuals suffering

from cancer and other hardships, and Collected Works subsequently increased the amount

 
Case 1:20-cv-00553-JFR Document 12-3 Filed 07/10/20 Page 3 of 5
Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 3 of5

of that voluntary donation to 15%. None of the donated funds has been used by me or my
family.

9. Since the first printing of the Memoir in 2010, I have not participated or
directed in any fashion the re-printing, binding, selling, advertisement, or distribution of
the Memoir. Instead, Collected Works unilaterally decides where and how to sell and
distribute the Memoir, without any advice or consultation from me. In short, I have never
sold the Memoir to anyone, including the Piaintiff in the Lawsuit, Brian Erskine.

10. J have never solicited press coverage or interviews to discuss the Memoir.
All such interviews have been at the request of others, such as a producer or reporter.

Il. Six years ago, in 2014, I was presented with the "True Westerner Award" by
True West magazine in recognition for my contribution to and preservation of America’s
Wester heritage. 1 have no affiliation with True West magazine and | did not seek out,
apply for, or otherwise solicit that Award, which was given to me in the form of a small
bronze statue at a reception organized by True West at a hotel in Tucson, Arizona, on March
15, 2014. Other than the statue, I was not provided with any renumeration for appearing
at this event. To receive the Award, I drove to Tucson with my grandson and paid for the
cost of that transportation. Zrue West paid for my hotel, but I paid all other costs associated
with this visit to Tucson, which lasted less than 24 hours before my return to Santa Fe.

12. Ihave never met with Brian Erskine. I may have spoken to him on the phone
on one occasion when he called me. Along with tens of thousands of emails from other

people, I received emails from Mr-Erskine attempting ingratiate himself to me and to

 
Case 1:20-cv-00553-JFR Document 12-3 Filed 07/10/20 Page 4 of 5
Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 4 af 5

communicate about the Chest and the search for it. I did not respond to the substance of
his inquiries.

13. Mr. Erskine also attempted to intervene in a lawsuit filed in the United States
District Court for the District of New Mexico under Case No. 1:19-cv-1124 WI/KK, in
which the Plaintiff, David Hanson, claimed that he was entitled to the Chest for various
unfounded reasons (the "Hanson Case"). Mr. Erskine attempted to intervene as a party
defendant claiming that he — not Mr. Hanson — was entitled to the Chest or its value
because he had allegedly “solved” the poem in my Memoir. The Hanson Case was
dismissed with prejudice before Mr. Erskine’s motion to intervene was considered by the
Court.

14. I have never entered into any oral or written contract with Mr. Erskine (or
anyone else) concerning the Chest or its discovery, nor was my Memoir intended as an
offer to reward anyone who simply identified the location of the Chest without actually
finding and retrieving it. Instead, as the fourth stanza of the poem in my Memoir makes
clear, anyone finding the Chest could "Just take the chest and go in peace."

15. In early June 2020, I personally verified that the Chest was found by a searcher,
who has requested to remain anonymous. Since the Chest was discovered, I have
personally seen the Chest and its contents. 1 also met the person who found the Chest and
confirmed that he discovered it in the location I ieft it about ten years ago. | also confirmed
that he had used the clues in the poem and hints in the Memoir to locate and find the Chest.

16. The Chest was not found anywhere near the location Mr. Erskine asserts that

the poem leads, namely a location next to the so-called Million Dollar Highway between
Case 1:20-cv-00553-JFR Document 12-3 Filed 07/10/20 Page 5of5
Case 3:20-cv-08123-JJT Document 15-1 Filed 06/25/20 Page 5 of 5

Ouray and Silverton, Colorado (the "Erskine Site”). Indeed, I have never been to nor seen
the Erskine Site, and I was not even aware that the Erskine Site existed until Mr. Erskine
attempt to intervene in the Hanson Case. The clues in the poem and the hints in the Memoir
do not have anything to do with the Erskine Site.

16. Fam almost 90 years old and, along with my two daughters, I am a primary
caregiver for my wife Peggy, who is 87 years old and in very poor health. She is unable to
travel and we will both suffer great hardship if 1 am required to travel to Arizona from our
home in Santa Fe to defend the Lawsuit.

15. I declare under penalty of perjury that the foregoing statements are true and
correct.

"
EXECUTED this 2D" day of June, 2020,

trest Fenn

[2750324]
